Citation Nr: 1424921	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to service-connected post-traumatic headaches.    



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim to reopen service connection for Parkinson's disease, claimed as tremors, on the basis that new and material evidence was not submitted.  In March 2009, the RO issued a second rating decision denying the Veteran's claim for service connection for Parkinson's disease, claimed as tremors, on the basis that the evidence did not show that the claimed disorder was related to the Veteran's service-connected chronic nonspecific posttraumatic headaches, post head injury. 

In March 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  In October 2011, the Board reopened the claim for service connection for Parkinson's disease and remanded it for further development.  


FINDING OF FACT

Parkinson's disease was not shown in service or for many years thereafter and is not shown to be related to service or to have been caused or aggravated by the Veteran's service-connected post-traumatic headaches.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an April 2006 and October 2008 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letters and the opportunity for the Veteran to respond, the July 2009 statement of the case and the October 2012 supplemental statement of the case reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records and the reports of VA examinations and opinions.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Board hearing, the transcript of an earlier July 2009 Decision Review Officer (DRO) hearing and various written statements provided by the Veteran and by his representative on his behalf.  

Regarding the Board hearing, the presiding VLJ explained the issue on appeal and identified possible sources of evidence that may have been overlooked and that may have been potentially advantageous to this claim of entitlement to service connection for Parkinson's disease.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Also, as mentioned, the claim was subsequently remanded in October 2011 for further development, including attempting to obtain any additional pertinent medical evidence; to determine whether the Veteran's foreign service may have involved herbicide exposure; and to have the Veteran undergo a further VA compensation and pension examination with provision of appropriate medical opinions.  There is no indication that there is any further outstanding evidence pertinent to this claim that is obtainable.  Thus, the Board finds that the hearing was appropriately conducted and any shortcoming did not prejudice the Veteran. The Board also finds that there was appropriate compliance with the remand directives.  Accordingly, no further action is required prior to appellate consideration of this claim.


II.  Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999)

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  Parkinson's disease (i.e. Paralysis agitans) does qualify as a chronic disease.  Id.  

A disability which is proximately due to or the result of a service- connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996)
The Veteran essentially alleges that he has Parkinson's disease, which is either directly related to a head injury in service or was caused or aggravated by his service-connected post-traumatic headaches.  

The evidence of record clearly shows that the Veteran has Parkinson's disease, with a medical diagnosis of the disease as early as November 2005.  Thus, this current disability is clearly established.  Regarding disease or injury during service, the service treatment records are silent for any findings or complaints of Parkinson's disease or Parkinson's symptoms such as tremors.  However, in April 1960, the Veteran was seen in the emergency room for a head injury, laceration to the occipital area.  At that time, it was noted that the wound was cleaned, sutured and dressed and that a tetanus shot was administered.  Approximately one week later, the sutures were removed and the wound was found to be infected.  However, after subsequent wound care, it was noted to "look good."  Subsequently, at his September 1963 separation examination, the Veteran's head, face, neck and scalp were found to be normal.  The examiner noted that the Veteran had reported pertussis and mumps during childhood with no complications or sequelae; had reported a frequent sore throat relieved by medication; and had denied any other medical problems.  On his September 1963 report of medical history at separation, the Veteran report prior mumps, whooping cough and ear, nose and throat trouble but denied any other medical problems.  He also indicated that he had not had frequent or severe headaches.  Thus, in sum, the service treatment records show a single head laceration to the occipital area during service and do not show any indication of Parkinson's disease during service.

As mentioned above, the post-service medical evidence indicates that the Veteran was diagnosed with Parkinson's disease as early as November 2005.  Also, the post-service medical records indicate that he was experiencing tremors well before that, as early as the late 1990s.  Additionally, the Veteran has reported that he actually began to experience tremors a number of years prior to actually reporting it to medical personnel (At a July 2009 DRO hearing, he indicated that he began having tremors approximately 15 years earlier than the hearing date-i.e. around 1994).  However, it is neither shown nor alleged that the Veteran was experiencing tremors or other symptoms attributable to Parkinson's disease within the first year after service or soon thereafter.  Accordingly, there is no basis for finding that Parkinson's disease was present during service or within the first post-service year.  Accordingly, service connection may not be awarded based on the disease actually being present in service or on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

The Board must still consider whether the disease is otherwise related to service or secondary to the service-connected post-traumatic headaches, however.  There are a number of medical opinions of record addressing these questions.  At a June 2005 VA examination, the examining physician diagnosed movement disorder with tremor in the left hand.  However, the examiner found that the movement disorder was less likely than not the result of the head injury in service.  At a subsequent July 2006 neurological disorders examination, the pertinent diagnosis was Parkinson's syndrome, mild.  The examiner found that this syndrome was less likely than not caused by or a result of the head trauma incurred in service.  The examiner noted that the rationale for his opinion stemmed from consideration of the examination findings and claims file review, the typical etiologies for Parkinson's syndrome, the time course of the Veteran's illness and his response to therapies.   At a subsequent July 2006 VA mental disorders examination, the examining physician  diagnosed dementia due to Parkinson's disease and hypothyroidism.  The examiner agreed with the July 2006 VA neurology examiner that this movement disorder was not due to head injury but to Parkinson's disease.  

At an August 2008 VA medical visit, a treating VA neurologist noted that the Veteran had a head injury in service with loss of consciousness and that he had continued to have headaches.  The examiner found that the Veteran's condition "can be trauma induced Parkinson's disease but that Parkinson's disease can be multi-factorial."   At a subsequent January 2009 medical visit, the neurologist similarly stated that the Veteran's condition "can be trauma-induced Parkinson's disease, post-concussive syndrome and headache."  

At a March 2009 VA examination, the examiner diagnosed the Veteran with Parkinson's disease.  The examiner found that this disease was less likely than not caused by or a result of the head injury in service.  The examiner noted that the service treatment records did not show any evidence of a tremor during service and that the Veteran only began having tremors 30 years after active duty.  Also, the Veteran denied any Parkinson's symptoms during his separation examination in September 1963.  

In a March 2011 nexus statement, Dr. K, a private treating physician noted that the Veteran suffered from current disabilities of chronic headache, tremors of the hands, anxiety/panic attacks and hypothyroidism.  The physician found that it was at least as likely as not that these disabilities were caused by or a result of the Veteran's head injury.  The examiner commented that headache, tremor and anxiety "can be a part of a head injury."  

At a November 2011 VA examination, the examining physician diagnosed the Veteran with Parkinson's disease and found that the disease was less likely than not caused by or a result of head injury in service or posttraumatic headache.  The examiner commented that the Veteran had symptoms of tremors on the left side of the body but that a CT scan of the head in 2005 had been negative.  The examiner also commented that the Veteran's symptoms (i.e. tremors) had occurred almost 40 years after the original head injury.  Additionally, the examiner commented that based on a review of the medical text books and his own clinical experience, most cases of Parkinson's disease had no known etiologies and were mainly observed in males of old age.  Further, there was no evidence of Parkinson's disease in the service treatment records or soon after active duty.  

In a July 2012 supplemental medical opinion, the November 2011 VA examiner found that the Veteran's Parkinson's disease was not aggravated by his history of post-traumatic headaches.  The examiner noted that the Veteran's current Parkinson's tremor was mild and controlled with current medications.  The examiner also noted that the CT scan of the head done in 2005 was reported as normal with no evidence of a focal lesion that could be explained as a residual or sequelae of a head injury.  Additionally, an MRI of the brain done in 2006 showed mild venous malformation of the left ventricle, which was the result of a genetic malformation and had nothing to do with tremor of the left hand.  

At a September 2012 VA examination, the examining physician found that the Veteran's Parkinson's disease did not have its clinical onset during active service nor was it related to any in-service disease, event or injury, specifically his April 1960 head laceration.  The Veteran's Parkinson's disease, nor any other diagnosed condition related to his tremor was also not caused nor aggravated by his service-connected posttraumatic headache, status post head laceration.  In support of these opinions, the examiner pointed to specific medical evidence from the claims file, including the service treatment records and the post-service medical records.  He noted that the service treatment records only mentioned an occipital laceration.  However, there was no documented clinical evidence (i.e. loss of consciousness, confusion, being in a daze or amnesia) to support a traumatic brain injury (TBI) diagnosis.  Also, all of the follow-up notations pertaining to the incident, along with  the separation physical in 1963, were silent for any TBI related symptoms (headache, cognitive residuals)) and no tremor was documented in any of the service treatment records.  

The examiner also noted that post-service medical records showed that the Veteran was seen by a private physician, Dr. T, in September 2001, with the physician noting at that time a 1.5 year history of gradually progressive asymmetric tremor of the left hand with examination revealing left hand upper extremity tremor and no face tremor.  Then approximately 3 1/2 years later, in February 2005, the Veteran was seen by a Dr. R, who noted a 6 year history of tremor of the left hand and rigidity of the left arm with occasional right hand tremor and who found on examination 'a minimal degree of fine horizontal head tremor.'

The examiner also noted that he had performed a literature review and cited specific articles concerning Parkinson's disease to support his opinions.  He cited a 2011 article indicating that 'although the evidence suggests that central nervous system trauma is a risk factor for Parkinson's disease, very little is known about what type, frequency or amount of trauma is necessary to induce the accumulation of (the) pathological proteins'(responsible for causing the disease).  He also cited an article indicating that 'there is sufficient evidence of an association between moderate or severe TBI and parkinsonism' but 'limited/suggestive evidence of an association between mild TBI (with loss of consciousness) and parkinsonism.'  Moreover, he cited a 2009 TBI study similarly indicating that 'Parkinsonism was associated with moderate and severe TBI but there was only a modest link to the disease for mild TBI without loss of consciousness.'  The examiner noted that he had reviewed the entire three volume claims file. 

In relation to whether the Veteran's Parkinson's disease was caused by or resulted from the head injury in service, the Board finds the September 2012 VA examiner's opinion the most probative, as it included a review of the entire claims file and the medical literature, including the previous medical opinions concerning the etiology of the Parkinson's disease.  Also, in drawing his conclusion concerning this causation, the examiner specifically compared his conclusions from his review of the service treatment records (i.e. that the Veteran had either not suffered a TBI in April 1960 or at most had most suffered a mild TBI without loss of consciousness) to the conclusions from the medical literature (i.e. that very little was known about what type, frequency or amount of trauma would be necessary to induce the accumulation of proteins that would cause Parkinson's disease; that there was limited/suggestive evidence of an association between mild TBI (with loss of consciousness) and Parkinsonism; and that Parkinsonism was associated with moderate and severe TBI but there was only a modest link to the disease for mild TBI without loss of consciousness.  Accordingly, the Board finds that this opinion is supported by a sufficient rationale and may be afforded significant probative value.   See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293   (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).   

In contrast, there is no indication that the positive nexus opinions provided by the VA neurologist and the private physician, Dr. A were based on a review of the claims file or the medical literature.  Dr. K simply formed the general conclusion that tremor, headache and anxiety can be part of a head injury and the VA neurologist simply indicated that the Veteran's condition "can be trauma induced Parkinson's disease, post-concussive syndrome and headache.  Neither physician provided any information as to how they reached these conclusions or indicated that they had reviewed the Veteran's claims file.   Thus, the Board affords these opinions less combined evidentiary weight than the opinion of the July 2012 VA examiner.  (The Veteran's representative has argued that the opinion of the VA neurologist should be entitled to more weight as Parkinson's disease fits within her medical specialty area whereas the VA examiners of record are not neurologists.  However, the September 2012 VA examiner specifically noted that he discussed his findings with a Board certified neurologist who agreed with his opinions.  Thus, the Board does not find this argument persuasive, particularly in light of the greater specificity contained in the September 2012 VA examiner's opinion).  Consequently, as there are no other medical opinions indicating the presence of a relationship between the head laceration in service and the current Parkinson's disease, the weight of the medical evidence is against the presence of such a nexus.  Additionally, a relationship between the current Parkinson's disease any other event, injury or disease in service is neither shown nor alleged.  

Regarding whether the Veteran's current Parkinson's disease was caused or aggravated by his service-connected headaches, the Board finds the opinion of the November 2011 VA examiner, expressed in his initial examination report and in his July 2012 supplemental opinion, the most probative.  As noted, the examiner concluded that the Veteran's Parkinson's disease was less likely than not caused by or a result of the Veteran's posttraumatic headache disability and was also not aggravated by this disability.  The examiner based these opinions on the objective findings of record (e.g. that a CT scan of the head in 2005 had been negative) and on a review of the medical text books and his own clinical experience (i.e. that most cases of Parkinson's disease had no known etiologies and were mainly observed in males of old age).  Thus, the Board finds that the opinions are supported by sufficient rationales.  See Monzingo, 26 Vet. App. 97, 107 (2012).  Additionally, there are no medical opinions of record to the contrary (i.e. opinions tending to indicate that the current Parkinson's disease was caused or aggravated by the service-connected headache disability).  

The Veteran has actually contended that his head injury did cause him to lose consciousness in service, a contention that is at odds with the September 2012 VA examiners finding that such loss of consciousness was not shown.  However, the Board notes that during the July 2009 DRO hearing, the Veteran specifically reported that he had had headaches ever since the head laceration in service, which were sometimes debilitating in nature.  Similarly, during the March 2011 Board hearing, the Veteran reported that he began having frequent headaches after the head laceration in service.  However, the service treatment records do not show any findings, complaints or treatment for headaches after the injury.  Also, no headaches were found during the Veteran's separation examination and the Veteran did not note frequent or severe headaches on his report of medical history while specifically noting other past medical problems, including sore throats, mumps and whooping cough.  Additionally, the earliest post-service medical evidence related to headaches tends to indicate that the Veteran began having them subsequent to a motor vehicle accident in April 1985.  For example, a July 1986 private medical report shows that the Veteran reported that in April 1985 he collided with a car that had pulled in front of him after running a red light.  After impact he blacked out for a short period of time and upon regaining consciousness he was confused for a while and subsequently developed headaches, which had experienced ever since that time.  

Given that there is no documentation in the service treatment records of the Veteran experiencing any headaches after the head laceration in April 1960 (the only mention of headache comes earlier in the Veteran's service; he was noted to have a headache and fever in November 1959 with slight infection of the pharynx); given that the Veteran did not report any problems with headaches on his September 1963 report of medical history while he did specifically report a history of other conditions, including sore throats, mumps and whooping cough; given that the September 1963 separation examination did not show any current headaches; and given that he did not report any problems with headaches during service when specifically seen for this problem post-service, subsequent to his April 1985 auto accident, the Board does not find credible the Veteran's report of experiencing headaches ever since the April 1960 head laceration in service.  Consequently, as the Veteran is not shown to be a credible historian concerning  events that occurred in service; and as the service treatment records do not document that the Veteran experienced any loss of consciousness following his head laceration, the Board similarly does not find credible the Veteran's report of having lost consciousness following this injury.  Instead, the Board credits the finding of the September 2012 VA examiner that no loss of consciousness occurred.  Accordingly, the Board finds that the September 2012 VA examiner's etiology opinion was based on an appropriately accurate history.  

The Board also notes that the Veteran has submitted some treatise evidence concerning the causes of Parkinson's disease, including information from the Mayo Clinic and information from Wikipedia.  Although, the Mayo clinic article does indicate that head trauma common in boxing has been linked to Parkinsonism, it also indicates that the risks are small. Additionally, in relation to what causes Parkinson's disease, the article simply indicates that many symptoms are caused by a lack of dopamine but that researches still are not certain about what sets about the chain of events that leads to this deficiency.  Similarly, the Wikipedia article indicates that most people with Parkinson's disease have the idiopathic type (i.e. due to no specific known cause); that a small proportion of cases could be attributed to known genetic factors and that other factors had been associated with the risk of developing the disease but no causal relationship had been proven.  Consequently, these articles are at best minimally probative to the question of whether the Veteran's Parkinson's disease was caused by the head laceration in service, particularly in light of the specific medical opinion evidence discussed above.

The treatise evidence does also indicate that exposure to pesticides and herbicides increases one's risk of getting Parkinson's disease and the Veteran has generally alleged that he was exposed to chemicals while working as a warehouseman in service.  However, he has not alleged any specific chemical exposure nor is any such exposure noted in his service treatment records or service personnel records.  Consequently, this general allegation does not provide a basis for awarding service connection.  Additionally, a review of the personnel records shows that he did not serve in Vietnam so as to warrant presumptive service connection for Parkinson's disease based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran has also appeared to argue that his mild venous malformation of the left ventricle of the brain shown on MRI indicates that his current Parkinsonism is a result of head trauma in service.  However, this is not supported by the medical evidence of record.  To the contrary, in the July 2012 supplemental opinion, the November 2011 VA examiner specifically found that this was a result of a genetic malformation and had nothing to do with his tremor.  There is no medical evidence to the contrary.  Finally, and more generally, although the Veteran asserts that his current Parkinson's disease is otherwise related to the head laceration in service and/or his service-connected headaches, as a layperson, without any demonstrated specified knowledge concerning the etiology of Parkinson's disease, this assertion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, as Parkinson's disease was not shown in service or for many years' thereafter and as the weight of the evidence is against a finding that the disease is related to service, including head injury therein, or that it was caused or aggravated by the service-connected posttraumatic headaches, the preponderance of the evidence is against this claim and it must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for Parkinson's disease, including as secondary to service-connected post-traumatic headaches, is denied.   



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


